IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                          :   No. 1817 Disciplinary Docket No. 3
                                          :
                                          :   No. 142 DB 2011
STEVEN C. FEINSTEIN                       :
                                          :   Attorney Registration No. 48737
                                          :
PETITION FOR REINSTATEMENT                :   (Philadelphia)


                                         ORDER


PER CURIAM


       AND NOW, this 16th day of December, 2014, upon consideration of the Report

and Recommendations of the Disciplinary Board dated September 17, 2014, the

Petition for Reinstatement is granted.

       Pursuant to Rule 218(f), Pa.R.D.E., petitioner is directed to pay the expenses

incurred by the Board in the investigation and processing of the Petition for

Reinstatement.